IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50770
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERT RODRIGUEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-00-CR-278-ALL
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Robert Rodriguez appeals his guilty plea conviction for

possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g)(1).   Rodriguez contends that 18 U.S.C.

§ 922(g)(1) is unconstitutional in view of the Supreme Court’s

decision in United States v. Lopez, 514 U.S. 549 (1995).

Rodriguez acknowledges that this court rejected this argument in

United States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996), but


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50770
                                -2-

states that he is raising this argument to preserve it for

further review.   He also argues that the Rawls analysis is faulty

in light of the intervening Supreme Court decisions of Jones v.

United States, 529 U.S. 848 (2000) and United States v. Morrison,

529 U.S. 598 (2000).

     In Rawls, this court held that the reasons the Supreme Court

gave in Lopez for holding 18 U.S.C. § 922(q) unconstitutional do

not apply to 18 U.S.C. § 922(g).   Rawls, 85 F.3d at 242.    This

court has also recently held that neither Jones nor Morrison

affects or undermines the constitutionality of 18 U.S.C.

§ 922(g).   United States v. Daugherty, 264 F.3d 513, 517 (5th

Cir. 2001), cert. denied, 122 S. Ct. 1113 (2002).     Because the

arguments raised on appeal are foreclosed by this court’s

precedent, the district court judgment is AFFIRMED.